department of the treasury internal_revenue_service washington d c date date contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division number release date uil legend son father corporation esop dear this is in response to your letter dated date submitted by your authorized representative requesting rulings under sec_4943 facts you have been recognized as exempt from federal income_taxation under sec_501 and classified as a private_foundation under sec_509 your primary activity is making grants to various health human services and education organizations that are also exempt from taxation under sec_501 your founder and major contributor is father who passed away in your board president and director is son father's son father was also a founder of corporation a privately held corporation corporation has nine directors no familial or outside business relationships exist between any of these directors one of corporation’s directors is son two other directors of corporation are also on your board in total three of the nine members of corporation’s board_of directors are also on your board at the time of father’s death all of the stock that he owned in corporation was held in a revocable_trust following his passing portions of the stock owned by father were distributed to you to son and to a_trust the beneficiaries of which are son and his two children you have represented that the combined shares of stock in corporation owned by you son and the trust add to just below percent of the total corporate stock you represent that the remaining stock in corporation is owned by non-disqualified persons as defined in sec_4946 all stock that has been issued by corporation is voting and over _ percent of the total stock is owned by an employee_stock_ownership_plan esop established by corporation for the benefit of its employees the other shares of stock are owned by individuals with no connection to you esop the majority shareholder in the corporation is set up such that its assets are owned by a_trust and it votes its shares of stock through a trustee a committee consisting of three individuals directs the trustee as to how to vote the interests of trust the committee’s directives to the trustee are decided by a majority vote of two of its three members the three members are appointed by corporation’s board_of directors the committee’s present members are son and two individuals with no affiliation to you or your disqualified persons each committee member was duly appointed by corporation’s board_of directors rulings requested you requested the following rulings that effective_control of corporation is in one or more persons who are not disqualified persons with respect to you within the meaning of sec_4943 that your permitted holdings in corporation are percent of the voting_stock reduced by the percentage of the voting_stock owned by your disqualified persons law r c sec_507 defines the term substantial_contributor as any person who contributed an aggregate amount of more than dollar_figure to the foundation if such amount is more than percent of the total contributions received by the foundation before the close of the taxable_year in which the contribution is received r c sec_4943 imposes a tax on the on the excess_business_holdings of any private_foundation in a business_enterprise r c sec_4943 defines excess_business_holdings as the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides in general that the permitted holdings of any private_foundation in an incorporated business_enterprise are -- i percent of the voting_stock reduced by ii the percentage of voting_stock owned by all disqualified persons sec_4943 provides in general that if i the private_foundation and all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise and ii control of the corporation is in one or more persons who are not disqualified persons with respect to the foundation then sec_4943 shall be applied by substituting percent for it is established to the satisfaction of the secretary that effective percent r c sec_4946 provides in part that the term ‘disqualified person' means with respect to a private_foundation a person who is- a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of - i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest and h only for purposes of sec_4943 a private_foundation - i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their families who made directly or indirectly substantially_all of the contributions to the private_foundation in question r c sec_4946 provides that the term foundation_manager means with respect to a private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation r c sec_4946 provides that for purposes of sec_4946 the family of any individual shall include his spouse ancestors lineal_descendants and spouses of lineal_descendants sec_53_4943-3 provides that a private foundation’s permitted holdings in an incorporated business_enterprise may be raised to percent from percent if a the private_foundation and all disqualified persons together do not hold actually or constructively more than percent of the voting_stock in the business_enterprise and b the foundation establishes to the satisfaction of the commissioner that effective_control as defined in paragraph b ii of this section of the business_enterprise is in one or more persons other than the foundation itself who are not disqualified persons sec_53_4943-3 defines the term effective_control for purposes of sec_4943 as the possession directly or indirectly of the power to direct or cause the direction of the management and policies of a business_enterprise whether through the ownership of voting_stock the use of voting trusts or contractual arrangements or otherwise it goes on to say it is the reality of control which is decisive and not its form or the means by which it is exercisable thus where a minority interest held by individuals who are not disqualified persons has historically elected the majority of a corporation's directors effective_control is in the hands of those individuals sec_53_4946-1 defines member_of_the_family for purposes of sec_4946 to include a spouse ancestors lineal_descendants spouses of his lineal_descendants revrul_81_111 1981_1_cb_508 considered two situations where a private_foundation and its disqualified persons held a combined percent of voting_stock in a corporation in the first situation the remaining percent of the voting_stock was held by a single individual in the second situation the remaining percent was held by multiple individuals who had not entered into any type of agreement concerning their voting rights in the first situation the agency found that effective contro was not with disqualified persons a single non-disqualified person by virtue of holding a majority of corporate stock could elect the corporate board in the second situation the agency came to the opposite conclusion it said that none of the non- disqualified stockholders alone ha d sufficient voting_stock holdings in the corporation to direct or cause the direction of its management and policies nor has one of these individuals historically elected the majority of the board_of directors it concluded that without any type of voting agreement between the non-disqualified persons they did not have effective_control over the corporation analysis as a private_foundation under sec_4943 you are subject_to an excise_tax on your excess_business_holdings under sec_4943 your permitted holdings in corporation are limited to percent of the voting_stock less the percentage of voting_stock owned by all disqualified persons under sec_4943 and sec_53_4943-3 your permitted levels of voting_stock in corporation may be raised to percent if you demonstrate that the private_foundation and all disqualified persons together do not hold actually or constructively more than percent of the voting_stock in the business_enterprise and the foundation establishes that effective contro of the business_enterprise is in one or more persons other than the foundation itself who are not disqualified persons first it is necessary to determine which parties involved with corporation are disqualified persons with respect to you under sec_4946 a a a disqualified_person means with respect to a private_foundation a person who is a substantial_contributor to the foundation a foundation_manager an owner of more than percent of i the total combined voting power of a corporation which is a substantial_contributor to the foundation a member_of_the_family of any individual described in above a corporation in which persons described in above or own more than percent of the total combined voting power sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person here son and all other of your directors and officers are disqualified persons as they are foundation managers son’s two children as the lineal_descendants of an officer and director are also disqualified persons see sec_53_4946-1 finally the trust is a disqualified_person because son and his children themselves are disqualified persons and hold more than percent of the beneficial_interest of the trust see sec_4946 you own voting_stock in corporation disqualified persons with respect to you son and the trust also own voting_stock in corporation you have represented that combined these shares add up to greater than percent but less than percent of the total stock in corporation thus unless you meet the requirements set forth above for the percent permitted holdings your ownership of stock in corporation will subject you to tax for excess_business_holdings to determine if your permitted holdings of corporation's voting_stock is percent or percent it is necessary to examine whether effective_control of corporation for purposes of sec_4943 is with non-disqualified persons effective_control means the possession directly or indirectly of the power to direct or cause the direction of the management and policies of a business_enterprise whether through the ownership of voting_stock the use of voting trusts or contractual arrangements or otherwise it is the reality of control that is decisive and not its form or the means by which it is exercisable see sec_53_4943-3 you have represented that the combined ownership of the voting_stock of corporation held by you and all related disqualified persons pursuant to sec_4946 either actually or constructively is less then percent therefore in order to use the percent limitation you must establish that effective_control of business_enterprise is in one or more persons other than the foundation itself who are not disqualified persons like the first situation in revrul_81_111 there is a single majority shareholder of corporation esop holds over percent of corporation’s total voting_stock impact on the management and policies of corporation than those of you and your disqualified persons combined esop with just its one vote has the authority to affect the management and policies of corporation it is able with its vote to elect and remove each and every member of the board_of directors with or without cause the question remains whether esop is controlled by your disqualified persons such that they through their authority over the majority shareholder of corporation effectively control corporation the vote of esop is directed by the vote of a committee the vote of that committee is determined by the vote of two of its three its one vote has a greater members one member of the committee is a disqualified_person the two others members are not the arrangement of the committee is unlike the second situation in revrul_81_111 there voting rights were spread out among multiple non-disqualified persons here only two non-disqualified persons are involved the vote of those two non-disqualified persons on the committee would decide the vote of over percent of the voting rights in corporation and ultimately direct its management and policies this committee that directs the vote of esop the majority shareholder is appointed by corporation's board_of directors none of the board members has familial or outside business relationships with any other director non-disqualified persons represent two-thirds of the board’s membership disqualified persons hold only a minority of seats and their votes alone would not be adequate to appoint individuals to the committee that directs the vote of esop overall non-disqualified committee members have the authority to affect the vote of corporation’s majority shareholder non-disqualified board members have the authority to decide the composition of this committee and affect general corporate management and policy given the above facts you have demonstrated that effective_control of corporation is with individuals who are not disqualified persons accordingly your permitted holdings in corporation are no more than percent of its total stock reduced by the percentage of stock owned by your disqualified persons ruling sec_1 effective_control of corporation is in one or more persons who are not disqualified persons with respect to you within the meaning of sec_4943 your permitted holdings in corporation are percent of its voting_stock reduced by the percentage of the voting_stock in corporation owned by all disqualified persons as defined in sec_4946 this ruling will be made available for public inspection under r c sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it that it may not be used or cited by others as precedent r c sec_6110 provides this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representatives sincerely ronald j shoemaker manager exempt_organizations enclosure notice technical group
